Citation Nr: 0327102	
Decision Date: 10/09/03    Archive Date: 10/20/03	

DOCKET NO.  98-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Determination of initial rating to be assigned for 
Osgood-Schlatter's disease of the right knee. 

2.  Determination of initial rating to be assigned for 
Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980, and from June 1991 to November 1991.

This matter arises from a May 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, that granted service connection 
for the disabilities at issue and assigned each a 10 percent 
evaluation.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In December 2000, the Board remanded the case to the RO for 
additional action and adjudication.  That was accomplished, 
and the case was returned to the Board for further appellate 
consideration.


REMAND

During the pendency of this appeal, the Board undertook 
additional development with respect to the issues listed on 
the title page of this action pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002).  The development requested by 
the Board has been completed, and has resulted in the 
acquisition of additional medical evidence.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal 


Circuit, in Disabled American Veterans v. Secretary of 
Veterans' Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to either remand the case to the RO 
for initial consideration or without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C.A. § 5103(a) and not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, the veteran has not waived his right to 
have the additional evidence considered initially by the RO.  
A remand of the case is therefore required to comply with 
DAV.  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty to assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and 


private, who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the veteran 
which have not been previously secured.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  

5.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, then both the veteran and 
his representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  The appellant need take no action unless so 
informed.  No inference should be drawn regarding the final 
disposition of the claims.  The appellant has the right to 


submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




